—Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered August 11, 2009 in a proceeding pursuant to Social Services Law § 384-b and Family Court Act article 6. The order denied the motion of respondent to vacate a default order.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
*1577Same memorandum as in Matter of Mikia H. (Monique K.) (78 AD3d 1575 [2010] [decided herewith]). Present — Smith, J.P., Peradotto, Garni, Sconiers and Gorski, JJ.